Citation Nr: 1704775	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-42 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a testicle injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from September 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran in this case contends that he suffered a testicle injury during service that resulted in continuing residual disability.  In an October 2014 notice of disagreement, the Veteran claims that there is no record of this injury because his service treatment records were destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  Significantly, however, that fire only destroyed the records of certain veterans who served in the Army or the Air Force.  See The National Archives, The 1973 Fire at the National Personnel Records Center (St. Louis, MO), http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited February 2, 2017).  The Veteran's DD-214 indicates that he only served in the Navy.  In any case, the Veteran's service treatment records are of record.

While the service treatment records are negative for complaints or treatment for a testicle injury, records associated with the VA Medical Center in Wichita, Kansas show that in February 2010, the Veteran phoned that facility complaining of pain in his left testicle which began about five days before.  After consulting with his primary care doctor, a nurse advised the Veteran to go to urgent care, noting that he was living in Oklahoma and that transportation to the emergency department would be arranged.  There are no subsequent VA treatment records until April 2010, however, and those records do not address his testicles.

A March 2001 treatment record from the VA Medical Center in Wichita, Kansas shows that the Veteran moved to Oklahoma and requested that his care be transferred to Tulsa.  While the Veteran's current address is still in Oklahoma, no attempts have been made to obtain any treatment records from the Eastern Oklahoma VA Health Care System, which includes facilities in Tulsa.  To the extent there are any outstanding and relevant VA treatment records, these should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records associated with the Eastern Oklahoma VA Health Care System.

2.  After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




